The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1 – 13, 16 – 20 and 23 – 24 are currently pending.

Election/Restrictions
Applicant’s election, without traverse, of Group II, Claims 1 – 13 and 16 – 20, drawn to a compound of Formula (I) (shown below) and compositions thereof, in the response filed June 22, 2021, is acknowledged.  Acknowledgement is made of Applicant’s election of the compound specie of Formula (I) having the structure shown below:
     
    PNG
    media_image1.png
    365
    280
    media_image1.png
    Greyscale
		   
    PNG
    media_image2.png
    314
    254
    media_image2.png
    Greyscale

            Formula (I)			           Elected Compound
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.   Claims 2 – 10 are withdrawn from further consideration pursuant to 37 1 = a halogen and Claims 3 – 10 depend from Claim 2), there being no allowable generic or linking claim.   
Claims 1 and 5 – 13 and 16 – 20 are under examination in the instant office action.
Applicant’s elected compound appeared to be free of the prior art.  Accordingly, and as explained in the 112(b) rejection below, search and examination was expanded, per MPEP 803.02 to the compound of Wikel as set forth in the 102(a)(1) rejection applied below.  

Priority
This application, 16/761,921, filed 05/06/2020 is a national stage entry of PCT/EP2018/080367, International Filing Date: 11/06/2018.  PCT/EP2018/080367claims foreign priority to 17382741.1, filed 11/06/2017. 

Claim objections
Claim 13 is objected to as being dependent upon a rejected base claim (Claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Claim 1 recites the limitation “with the proviso that when R1 is –COOR5 and R2 is –COOR8 then R4 is not a methyl group.  
1 is –COOR5 and R2 is –COOR8 and R4 is a methyl group.  Accordingly, Applicant’s elected compound appears to cast confusion with respect to the meaning of the proviso.  Accordingly, the metes and bounds of the claim cannot be determined.  
For the purpose of examination on the merits the scope of Claim 1 is construed as encompassing the full scope of each X1 – X5 and R1 – R4 without being further limited by the proviso.  
Applicant may overcome this ground of rejection by cancelling the proviso language or by explaining how the elected compound meets the limitation defined by the proviso.

Claim rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikel, J.H. in US patent 4,659,717 (published: April 21, 1987; IDS US patent Cite No. 1).
Claim Interpretation: As discussed in the 112(b) rejection above, Claim 1 has been rejected as indefinite, with respect to the elected compound, and thus the scope of Claim 1 is construed as not being limited by the proviso. 
Wikel teaches substituted dihydropyridines, their pharmaceutical formulations (comprising a suitable pharmaceutical carrier, diluent, or excipient; column 2, lines 20 – 25; instant Claim 16), and their use for causing vasodilation in mammals (Abstract).
Wikel teaches, in Example 1. The preparation of 4-benzo[b]thien-2-yl-1,4-dihydro-2,6-dimethyl-3,5-pyridinedicarboxylic acid, diethyl ester (structure shown below).


    PNG
    media_image3.png
    303
    446
    media_image3.png
    Greyscale

Example 1 of Wikel
The compound of Example 1 of Wikel corresponds to a compound of instant Formula (I) wherein X1 – X5 = C-H, R3 = R4 = Methyl (C1 alkyl), and R1 = CO2R5 and R2 = CO2R8, wherein R5 = R8 = Et (C2 alkyl).




Conclusion
Claims 1 and 16 – 20 are rejected.  Claim 13 is objected to.  No claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628